Citation Nr: 0304247	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-12 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the lumbosacral spine, currently rated as 20 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a 10 percent 
initial rating, for degenerative joint disease of the 
lumbosacral spine.  The veteran responded with a timely 
Notice of Disagreement regarding this assigned initial 
disability rating, initiating this appeal.  In September 
1999, the veteran testified at the RO before the undersigned 
member of the Board.  

This appeal was originally presented to the Board in November 
1999, at which time this issue was remanded for additional 
development.  In an August 2002 rating decision, the veteran 
was awarded an initial rating of 20 percent, effective from 
March 4, 1997, for his low back disability. However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 
Vet. App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's service-connected degenerative joint 
disease of the lumbosacral spine is characterized by moderate 
limitation of motion.




CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 20 
percent for the veteran's degenerative joint disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5286-95 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1998 Statement 
of the Case, the various Supplemental Statements of the Case, 
and October 2002 letter to the veteran informing him of the 
pertinent changes within the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives no medical care from the VA, and thus no such 
records have been obtained by the RO.  He has reported 
receiving private medical evidence from his chiropractor, Dr. 
A.K.R., D.C., and these records have been obtained by the VA.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded several VA 
medical examinations in conjunction with his claim; for these 
reasons, his appeal is ready to be considered on the merits.

The Board notes that, in his statements to the VA, the 
veteran has requested an MRI study be performed on his 
lumbosacral spine.  The Board's November 1999 remand order 
specifically ordered "all appropriate tests, [including] x-
rays, myelograms, MRI and CT scans, which the examiner deems 
necessary."  When he was reexamined in June 2002, the VA 
examiner noted the absence of an MRI, but opted not to order 
any such studies.  While the veteran has requested an MRI as 
necessary to evaluating his disability, his assertions as the 
means of proper evaluation of his disability are not binding 
on the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2002), pertaining to functional impairment.  The Court 
held that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not to 
be limited to muscles or nerves.  These determinations 
should, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The veteran's degenerative joint disease of the lumbosacral 
spine is currently rated as 20 percent disabling under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
However, both the May 1997 and June 2002 VA medical 
examinations are negative for any actual diagnosis of 
intervertebral disc syndrome, and the veteran has not been 
granted service connection for this disability.  Because the 
veteran has been granted service connection for degenerative 
joint disease, and has diagnoses of this disability, the 
rating criteria for degenerative joint disease will be used 
by the Board.  

Degenerative joint disease may also be rated under Diagnostic 
Code 5003, for degenerative arthritis, which in turn requires 
evaluation of the affected joint based on the limitation of 
motion.  Diagnostic Code 5292, for limitation of motion of 
the lumbosacral spine, provides a 20 percent evaluation for 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5292 (2002). 

For the reasons to be discussed below, an increased initial 
rating, in excess of 20 percent, is not warranted for the 
veteran's disability of the lumbosacral spine.  On initial 
examination in May 1997, the veteran had forward flexion to 
65º, backward extension to 30º, lateral flexion to 30º 
bilaterally, and lateral rotation to 40º bilaterally.  On VA 
examination in June 2002, the veteran had forward flexion to 
65º, backward extension to 20º, lateral flexion to 25º 
bilaterally, and lateral rotation to 25º bilaterally.  He 
also reported pain with motion, beginning at 5-10º of motion.  
Likewise, pain and stiffness with prolonged standing and/or 
walking was reported.  While the veteran has submitted 
private treatment records from his chiropractor, Dr. A.K.R., 
these records contain no range of motion studies.  Dr. R's 
records confirm regular chiropractic treatment of the 
veteran's low back disability since August 1997.  

Based on these range of motion findings, the preponderance of 
the evidence is against a 40 percent initial rating under 
Diagnostic Code 5292, for severe limitation of motion of the 
lumbosacral spine.  At all times of record, the veteran has 
displayed forward flexion to at least 65º, and backward 
extension to at least 20º.  According to the June 2002 
examination report, the evaluating physician was unable to 
determine with any certainty if the veteran had additional 
limitation of motion based on pain, although pain was 
reported across most ranges of motion.  Objectively, the 
veteran did not exhibit weakness or incoordination on 
testing.  Therefore, the objective evidence of record does 
not support an initial rating in excess of 20 percent under 
38 C.F.R. §§ 4.40 or 4.45.  See also DeLuca, supra.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the veteran's 
service-connected lumbosacral spine disability.  The evidence 
of record does not indicate that the disability picture is 
more closely analogous to the criteria for a 40 percent 
rating.  Inasmuch as the veteran's 20 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for a disability of 
the lumbosacral spine, there is no basis for a staged rating 
in the present case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
Board notes that new regulations have been promulgated 
regarding rating intervertebral disc syndrome.  However, 
because the veteran has been awarded service connection for 
degenerative joint disease, and not intervertebral disc 
syndrome, of the lumbosacral spine, and there is no evidence 
of any neurological impairment that might indicate such a 
syndrome, these new criteria are not applicable to rating his 
lumbosacral spine disorder.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).

The evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
itself required no periods of hospitalization during the 
pendency of this appeal and is not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran is able to maintain full-time employment, 
according to his September 1999 hearing testimony.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected low back disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an initial rating in excess of 20 percent for the 
veteran's service-connected degenerative joint disease of the 
lumbosacral spine is not warranted.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  


ORDER

An increased rating in excess of 20 percent for the veteran's 
degenerative joint disease of the lumbosacral spine is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

